ABRAMSON, J„
DISSENTING: -
For the reasons stated herein, I respectfully and strongly dissent. While Detective Anderkin’s ’ testimony concerning the Child Abuse Task Force was arguably improper, the error was not palpable. In addition, the time has comé for this Court to reconsider its rigid stance on the admissibility of Child Sexual Abuse Accommodation Syndrome (CSAÁS) testimony and to align itself with the overwhelming majority of our sister jurisdictions, which allow such testimony under circumstances explained more fully infra.
I. Kentucky’s Outdated Position On CSAAS Evidence is Ripe For Reconsideration.
On direct examination, Detective Ander-Mn explained that she had been notified of Thomas’s case on June 4, 2012, just four days after he had spent the night at King’s house, , She testified that, in her experience, “immediate” reporting of child sexual abuse is “very rare,” with some children delaying reporting for years. This statement fprms the basis of what the majority lambasts as erroneous CSAAS evidence (despite conceding that the statement was not palpable).12
The majority accurately recounts this Court’s prohibition against CSAAS evidence. Child sexual abuse “accommodation” as a syndrome was first introduced in 1983. See Roland Summit, The Child Sexual Abuse Accommodation Syndrome, 7 Child Abuse & Neglect 177 (1983). This Court’s first opportunity to address the use,of CSAAS evidence in a criminal case arose two years later in Bussey v. Commonwealth, 697 S.W.2d 139 (Ky.1985). The defendant in Bussey was accused of sexually abusing-his daughter. Id. at 141. Over the defendant’s objection, the, trial court admitted the .testimony of a psychiatrist who testified that it was his expert opinion that the victim exhibited symptoms associated with the “relatively new” theory of CSAAS. Id. at 140. Finding error, the Court agreed with the defendant on appeal that “the prosecution did not establish that the syndrome is a generally accepted medical concept.” Id. The Court noted that the Commonwealth made no -attempt “to establish the credibility of the child sexual abuse accommodation syndrome as a concept generally accepted in the medical community.” Id.
The Court’s position in Bussey was soon reaffirmed in Lantrip v. Commonwealth, 713 S.W.2d 816 (Ky.1986). The rule announced in these cases — that CSAAS lacked any established scientific credibility rendering it admissible — formed the basis *534of a deluge of reversals in the late 1980’s and early 1990’s. See Hester v. Commonwealth, 734 S.W.2d 457 (Ky.1987); Mitchell v. Commonwealth, 777 S.W.2d 930 (Ky.1989); Brown v. Commonwealth, 812 S.W.2d 502 (Ky.1991); Dyer v. Commonwealth, 816 S.W.2d 647 (Ky.1991); Hellstrom v. Commonwealth, 825 S.W.2d 612 (Ky.1992) (also finding-that the testimony of an expert constituted hearsay). In 1996, the Newkirk v. Commonwealth decision expanded the basis for Kentucky’s prohibition of CSAAS evidence, declarihg that such testimony constituted impermissible credibility-vouching. 937 S.W.2d 690 (Ky.1996). The 2002, Miller v. Commonwealth opinion offered yet another nuance to the preclusion, concluding that CSAAS testimony amounts to little more than inadmissible propensity evidence. 77 S.W.3d 566 (Ky.2002); see also Kurtz v. Commonwealth, 172 S.W.3d 409 (Ky.2005). The more recent Sanderson vl Commonwealth decision rejected the theory for the same reasons articulated in the previously mentioned line of CSAAS cases. 291 S.W.3d 610 (Ky.2009).
Over the past three decades, Kentucky has resisted the imagined invasion of CSAAS evidence on all conceivable fronts; and, remarkably, has recognized no exceptions to this general rule of exclusion. This Court has, in essence, set forth a bright-line prohibition against any form of CSAAS evidence, regardless of substance or style. See Hellstrom, 825 S.W.2d at 614 (avoiding the phrase “syndrome” did not make evidence of post-abuse symptoms admissible under the current state. of the law). Despite this, seemingly unbroken line of cases, the notion that Kentucky is better off'rejecting all forms of CSAAS evidence has seen' its fair share of detractors amongst the members of this Court. See Lantrip, 713 S.W.2d at 817 (Wintersheimer, J., dissenting); Hellstrom, 825 S.W.2d at 616-17 (Spain, J., dissenting); Newkirk, 937 S.W.2d at 696 (Graves, J., dissenting) and id. at 696-700 (Willett, S.J., dissenting). Justice Scott introduced his own vociferous dissent in Sanderson with the following plea to the majority to reconsider its outmoded and inflexible position:
Like the ’overwhelming majority of other states, I bélieve that such evidence, when not used impermissibly to establish the abuse but, rather, as a viable tool to explain the sometimes confusing and commonly misunderstood behavioral patterns of children who may have been subjected to abuse, should be admissible.
291 S.W.3d at 617 (Scott, J., dissenting).
I echo Justice Scott’s sentiments today. Kentucky is one of only six states that traditionally rejected CSAAS testimony on the grounds that it lacks scientific reliability.13 However, even of these six states, only Kentucky and Tennessee have adopted an iron-clad prohibition against all manner of CSAAS testimony, devoid of any exceptions.14 Every other jurisdiction *535that has. taken a position on CSAAS testimony has recognized at least one exception. The broadest form of admissibility occurs in the Eighth and Ninth Circuit Courts of Appeals, the D.C. Circuit Court of Appeals, and twenty-eight state courts that have permitted expert testimony to explain generally the common traits of sexually abused children.15 Other courts have limited an expert’s CSAAS testimony to instances where the victim exhibited a specific trait of the syndrome,16 or for the purpose of rehabilitating a witness’s credibility.17 Altogether, forty-one states recognize the admissibility of CSAAS expert testimony for some purpose.18
These changes to the-landscape are in large part attributable to the growing scientific acceptance of CSAAS in state and federal courts. In fact, most state courts have accepted CSAAS as scientifically reliable under either the Daubert or Fyre test, depending on which standard is employed in a given jurisdiction.19 Margaret H. Shiu, Unwarranted Skepticism: The Federal Courts’ Treatment Of Child Sexual Abuse Accommodation Syndrome, 18 Southern California Interdisciplinary *536Law JouRnal 651, 655-56 (2009). In the thirty years since our Bussey decision, social scientists have supported the scientific validity of CSAAS (particularly as it relates to recantation and delayed disclosure). See Thomas D. Lyon, Scientific Support for Expert Testimony on Child Sexual Abuse Accommodation, in Criti-oalTssues in Child Sexual Abuse: Historical, Legal, and Psychological Perspectives 107 (Jon R. Conte ed., Sage Publishing 2002); Lindsay C. Malloy et al., Filial Dependency and Recantation of Child Sexual Abuse Allegations, 46 J. Am. Acad. Child Adolescent Psychiatry 162, 166 (2007); Irit Hershkowitz, et al ¡Dynamics of Forensic Interviews with Suspected Abuse Victims Who Do Not Disclose Abuse, 30 ■ Child Abuse & Neglect 753 (2006); Daniel W. Smith & Elizabeth J. Letourneau, Delay in Disclosure of Childhood Rape: Results from a National Survey, 24 Child Abuse & Neglect 273 (2000). Not only have empirical studies supported the reliability of the syndrome when it comes to explaining delayed disclosure, strong support for the other elements of CSAAS (secrecy,' helplessness, and accommodation) is also present in these studies. See Shui, Unwarranted Skepticism, supra at 673 n. 194-95. This Court’s once “tried- and-true” objections to CSAAS on the basis of lack of scientific acceptance and reliability (while still “tried”) are simply no longer “true.”
The recent State v. Favoccia decision from the Supreme Court of Connecticut demonstrates one- common approach to the way CSAAS evidence may be used. 306 Conn. 770, 51 A.3d 1002 (2012). Connecticut’s high court has traditionally found CSAAS expert testimony admissible be-causé:
.. .the consequences of the unique trauma experienced by minor victims of sexual abuses are matters beyond the understanding of the average person.... Consequently, expert testimony that minor victims typically fail to provide complete or consistent disclosures of the alleged sexual abuse is of valuable assistance to the trier in assessing the minor victim’s credibility. .
Favoccia, 51 A.3d at 1013 (quoting State v. Spigarolo, 210 Conn. 359, 556 A.2d 112, 123 (1989)). The Connecticut Court in. Fa-voccia affirmed a lower court’s reversal of a defendant’s conviction, where a school psychologist’s testimony regarding CSAAS characteristics indirectly vouched for the credibility of the victim. Id. at 1005. The Favoccia Court held that, “although expert witnesses may testify about the general behavioral characteristics of sexual abuse victims, they cross the line into impermissible vouching and ultimate issue testimony when they opine that a particular complainant has exhibited those general behavioral characteristics.” Id. at 1009. The rule announced in Favoccia and embraced by many sister jurisdictions is broader, than Justice Scott’s proposed rule in the Sanderson dissent. He posited that Kentucky should permit the “introduction of [CSAAS] evidence for rehabilitation purposes only and with an accompanying admonition limiting the use to such purpose.” Sanderson, 291 S.W.3d at 622 (J. Scott, dissenting). There is, however, a common thread between Favoccia’s rule and the rule advocated in Justice Scott’s Sanderson dissent, ie., under no circumstances should an expert “tie” the symptoms of CSAAS to a particular victim. I believe Kentucky should at least adopt the narrower rule set forth in the Sanderson dissent. Under this proposed rule, general CSAAS evidence may be introduced for the purpose of rehabilitating the credibility of a child victim. Of course, the expert, offering CSAAS testimony-would be prohibited from commenting on the particular victim’s behavior. Not only is this a fair approach, it is a logical one — where else do we allow a witness’s credibility to be destroyed without recourse to rehabilitation?
*537In that vein, it should be noted that Kentucky has recognized certain types of profile evidence (e.g. “battered woman syndrome”) 20 as admissible to explain general character traits or behaviors, so long as the testifying expert refrains from offering an opinion as to the specific victim’s character or behavior. See Robert G. Lawson, The Kentucky evidence law handbook § 6.30[4] (5th ed.2003). In addition, Kentucky has allowed defendants to offer expert- evidence of post-traumatic stress disorder, including generally how people “with PTSD react to tension or stress.” See e.g., Lasure v. Commonwealth, 390 S.W.3d 139, 144 (Ky.2012). Moving closer to the issues before us, in a sexual assault on a ten-year old girl, this Court unanimously accepted evidence of “emotional injury” through the testimony of the victim’s mother. Dickerson v. Commonwealth, 174 S.W.3d 451, 471-72 (Ky.2005). This Court held that evidence that the. victim had visited a rape crisis center was indicative of emotional injury, and therefore “relevant to prove that she was sexually assaulted.” Id. at 472. Nevertheless, Kentucky currently stands on the outermost fringe of the minority when it comes to the acceptance of CSAAS evidence while almost all of our sister states recognize the value of CSAAS evidence, whether it be in assisting the trier of fact in understanding the nuances of post-child abuse behavior or rehabilitating a child victim whose credibility has been attacked.
Quite simply, crimes against children are different. There are evidentiary challenges in child abuse cases that simply do not arise in other cases. Very recently, the United States Supreme Court weighed in on the question of whether the Confrontation Clause prohibits the admission--of statements made by Child' victims to non-laW enforcement witnesses. While I am aware that King has not raised a challenge based on his coiifrontation rights, I believe that the recent Supreme Court decision warrants mention. In Ohio v. Clark, 576 U.S. -, 135 S.Ct. 2173, 192 L.Ed.2d 306 (2015), the Supreme Court unanimously agreed that a conversation between a three-year old boy and his preschool teách-ers in which allegations of physical abuse were uncovered was not testimonial in nature,21 and was therefore admissible at trial under Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). The context in which the statements were made — informally by the very young child, in response to questions posed by teachers — is noteworthy because ' clearly the child was not then in danger yet the Court found it to be an “emergency situation” given the child would be returning to the potential abuser at the end of the school day.
By limiting a party’s ability to rehabilitate a child victim’s credibility with scientifically valid evidence, this Court has introduced and validated extraordinary impediments to the prosecution of child sexual abuse cases. Here, Thomas was cross-examined about his failure to “cry out” at the time of the abuse (when his *538young cousin was present in the same house), and his failure to tell his mother immediately after he returned home. Although this reluctance and “delayed” reporting are common, rehabilitation was not available in Kentucky. I can think of no other example in criminal prosecutions where similarly restrictive rules are applied to allow a witness to be impeached without the option of rehabilitation.22
Our position on CSAAS evidence is outdated and wrong. While the majority laments that no one has attempted to establish the validity .of CSAAS in the trial courts, this Court’s relentless criticism of anything remotely approaching CSAAS testimony has been the obvious barrier. I, and a growing number of the members of this Court, am more than willing to consider what forty-one sister states already recognize, the admissibility of CSAAS testimony. I agree that a proper record must be made in the trial court and, having considered the applicable legal and scientific literature, I am confident that it can be made.
Additionally, I note that counsel for King made numerous objections to the portions of Thomas’s mother’s testimony that counsel characterized as CSAAS evidence, citing our then-recent decision in Blount. The trial court, for the most part, sustained those objections. However, when Detective Anderkin briefly remarked on the tendency of child victims to delay reporting abuse, counsel stood silent. Given counsel’s persistent attempts to limit the mother’s testimony on CSAAS grounds, the apparent unwillingness to make similar objections to Detective An-derkin’s statements (regarding both the delayed reporting and the Child Abuse Task Force, discussed infra) raises the specter of invited error. See e.g., Wright v. Jackson, 329 S.W.2d 560, 562 (Ky.1959) (“We have often held that a party is es-topped to take advantage of an error produced by his own act.”). The failure to raise an objection to Detective Anderkin’s statements reflects, in my view, a volitional choice on the part of King’s counsel — a choice that indicates satisfaction with the “trial court’s approach” or, in this case, satisfaction with not challenging the-testimony. See Blount v. Commonwealth, 392 S.W.3d 393, 398 (Ky.2013).
II. The Admission of Detective Ander-kin’s “Task Force” Testimony, if Error, Was Harmless.
Finally, I cannot agree with the majority’s conclusion that Detective Anderkin’s “Task Force” testimony was palpably erroneous. Assuming the discussion of the Laurel County Child and Sexual Abuse Task 'Force constituted error, it did not result in manifest injustice.
The lack of DNA evidence in this case featured prominently in King’s defense'. The Commonwealth, therefore, was deliberate in using Detective Anderkin’s testimony to reflect a comprehensive investigation. Certainly, a child sexual abuse allegation demands investigative strategies and techniques specific to that crime. As noted by the majority in a footnote, the Laurel County Task Force discussed by Detective Anderkin is (we assume) the local division of the Kentucky Multidisciplinary Commission on Child Sexual Abuse. See KRS 431.650. Detective An-derkin’s statements concerning the purpose and function of the Task Force were calculated to explain her thorough investigation to the jury, and the fact that the *539Task Force was involved in King’s case is simply reflective of the typical investiga-. tive processes employed when child sexual assault is alleged. In short, this case was handled like all other alleged child sexual assault cases.
Moreover, I find the majority’s reliance on Hoff v. Commonwealth, 394 S.W.3d 368 (Ky.2011), difficult to understand. The expert witness in Hoff, a physician, improperly vouched for the veracity of the young victim’s statements, repeating portions of the victim’s forensic interview at trial, including the victim’s identification of the defendant as the perpetrator. 394 S.W.3d at 378-79. Here, the challenged testimony concerned the steps taken by Detective Anderkin in her investigation prior to the indictment. The jury was well aware that the grand jury returned an indictment, otherwise no trial would have commenced. Therefore, the essence of Detective Ander-kin’s testimony was that she engaged in an investigation of the allegation against King, which included, as required by Kentucky statute, presenting the evidence to a Task Force which determined whether the matter should go before .a grand jury. Nothing in her testimony suggested that the Task Force replaced a trier of fact in a criminal prosecution.' The prejudicial effect of the physician’s testimony in Hoff was far greater than any so-called bolstering that could have been attributed to the testimony regarding presentation of this case to the Task Force.
Obviously, a defendant is to be presumed innocent and may be convicted only upon lawful evidence establishing guilt beyond a reasonable doubt. The detective’s Task Force testimony in this case implicates, to some extent, the concerns about the presumption of innocence expressed by the United States Supreme Court in Taylor v. Kentucky, 436 U.S. 478, 98 S.Ct. 1930, 56 L.Ed.2d 468 (1978). In that case, the Court held that weak evidence of the defendant’s guilt — little more than the victim’s word — together with “skeletal” jury instructions regarding ■ the Commonwealth’s burden of proof beyond a reasonable doubt and several suggestions by the prosecutor — including references during opening and closing statements to the grand jury’s indictment — that the jury could infer guilt from the defendant’s mere status, as such, combined to entitle the defendant to a requested instruction on the presumption of innocence. Absent such an instruction, the Court held, the circumstances in that case “created a genuine danger that the’jury would convict petitioner on the basis of those extraneous considerations, rather than on the evidence introduced at trial.” 436 U.S. at 487-88, 98 S.Ct. 1930.
Here, by contrast, although the Commonwealth’s case against King likewise rested heavily on the victim’s testimony, there is no genuine danger that the jury based its verdict on “extraneous considerations” rather than on the Commonwealth’s trial evidence. Unlike Taylor, where the prosecutor several times invited the jury to infer guilt from the defendant’s mere status as such, the prosecutor in this case never invited such an inference. As the majority notes, the detective referred to and described the Laurel County Child Sex Abuse Task Force in the course of describing her investigation of the case. ’ A Task Force review, according to the detective, is a prerequisite in that county to submission of a child sex-abuse case to the grand jury. That the Task Force approved submission of the case to the grand jury, does not, however, as the majority would have it, in any way imply that a “committee of esteemed local officials and respected sex abuse experts ... substantiated [the child’s] claims.” Like the indictment itself, Task Force approval indicates only that the Task Force thought the matter merited further looking into. That the parties understood the detective’s “Task *540Force5” reference this way is clear from the facts that defense counsel made no objection to it and the prosecutor never otherwise mentioned it, neither in his bpening nor in his closing statements. • Since King’s trial was fundamentally fair, in my view, notwithstanding an irrelevant and what may well have been an erroneous reference to the Task Force, the error, if any, cannot be deemed palpable and does not entitle King to relief.
I am troubled moreover by the practice of finding palpable error on appeal where able trial counsel clearly has elected not to raise the issue before the trial court. Here, King was represented by two attorneys who vigorously and astutely volleyed objections during the Commonwealth’s case-in-chief, including CSAAS-type objections to the mother’s testimony with specific references to Blount v. Commonwealth. ■ They also cross-examined Detective Anderkin about her investigation, questioning her repeatedly about why certain pieces of evidence were not collected and why evidence was not tested for the presence of DNA, and yet King’s counsel elected not to object to the detective’s testimony regarding the Task Force. What the majority now finds “palpable” error in that brief portion of Detective Anderkin’s testimony strikes me as very possibly “invited.” Under these circumstances, I , cannot possibly agree that the statements discussed herein rendered. King’s trial fundamentally unfair. Elery v. Com., 368 S.W.3d 78, 100 (Ky.2012).
For these reasons, I strongly dissent, and would affirm the conviction and sentence.
■Barber and Keller, JJ., join.

. While the majority calls Detective Ander-kin’s testimony "substantially identical” to the testimony of a witness in Miller, 77 S.W.3d at 566, I disagree. The Miller expert’s testimony — that there was a delay in reporting sexual abuse in 90% of the expert’s cases — differs from Detective Anderkin’s ■ testimony in that the victim in Miller, who was abused for several years waited until four weeks after the last incident to report. Here, Thomas only waited four days. This is significant in that the four-day period between the one incident in- this case and the disclosure arguably does not fit the CSAAS criteria. In short, while it is "very rare” for children to disclose sexual abuse immediately, Thomas did so within four days, a very brief period in this type of case. When viewed in the context of the - entire direct examination, Detective Anderkin’s statements that Thomas reported the incident within four days of the attack cast his behavior as inconsistent iii her experience where -children "seldom” report immediately. The defense strategy throughout the trial was that Thomas made false allegations against King so that his parents could prevail in a civil suit against the Kings' and their church. A possible explanation as to why the prosecutor would elicit this testimony from Detective An-derkin. on direct examination was to undercut any attempt by the defense to paint Thomas’s relatively prompt reporting as evidence of a false allegation.


. See Hadden v. State, 690 So.2d 573 (Fla.1997); State v. Stribley, 532 N.W.2d 170 (Iowa Ct.App.1995); State v. Foret, 628 So,2d 1116 (La.1993); State v. Davis, 64 Ohio App.3d 334, 581 N.E.2d 604 (1989); State v. Ballard, 855 S.W.2d 557 (Tenn.1993).


. See Petruschke v. State, 125 So.3d 274, 283 (Fla.Dist.Ct.App.2013) ("[T]he state is free to present evidence of a child’s behavior after an alleged incident of sexual abuse if a reasonable inference can be made, within the common knowledge of jurors, that the alleged victim’s behavior could have been caused by sexual abuse.”); State v. Seevanhsa, 495 N.W.2d 354, 357 (Iowa Ct.App.1992) ("We hold expert testimony regarding CSAAS may, in some instances, assist the trier of fact to both understand the evidence and to- determine facts in issue.”); State v. Foret, 628 So.2d at 1130 ("The expert testimony on why victims might recant or delay reporting is being offered to rebut attacks on the victim’s credibility. So long as the expert limits the testimony to general characteristics that would explain delays in reporting, recantations, and omission of details, the testimony will not substitute [the expert’s] estimation of *535credibility for that of the jury.'”) (internal citations omitted); State v. Davis, 64 Ohio App.3d 334, 346, 581 N.E.2d at 612 ("[Ejxpert testimony regarding the existence of CSAAS must be limited to the syndrome itself and, therefore, courts must not allow an expert to tell the jury that the victim is believable when the victim states that a particular individual abused her.”).


.See U.S. v. Two Elk, 536 F.3d 890 (8th Cir.2008); U.S. v. Bighead, 128 F.3d 1329 (9th Cir.1997); Mindombe v. U.S., 795 A.2d 39 (D.C.2002); W.R.C. v. State, 69 So.3d 933 (Ala.Crim.App.2010); State v. Rojas, 177 Ariz. 454, 868 P.2d 1037 (Ariz.Ct.App.1993); Chunestudy v. State, 408 S.W.3d 55 (Ark.2012); Seering v. Dept. of Social Servcs., 194 Cal.App.3d 298, 239 Cal.Rptr. 422 (1987); People v. Mintz, 165 P.3d 829 (Colo. Ct.App. 2007); State v. Favoccia, 306 Conn. 770, 51 A.3d 1002 (2012); Wittrock v. State, 630 A.2d 1103 (Del.1993); Calloway v. State, 520 So.2d 665 (Fla.Dist.Ct.App.1988); Hammock v. State, 201 Ga.App. 614, 411 S.E.2d 743 (1991); People v. Pollard, 225 Ill.App.3d 970, 168 Ill.Dec. 61, 589 N.E.2d 175 (1992); Steward v. State, 636 N.E.2d 143 (Ind.Ct.App.1994); State v. Seevanhsa, 495 N.W.2d at 357; State v. Reed, 40 Kan.App.2d 269, 191 P.3d 341 (2008); Wimberly v. Gatch, 635 So.2d 206 (La.1994); State v. McCoy, 400 N.W.2d 807 (Minn.Ct.App.1987); Hall v. State, 611 So.2d 915 (Miss.1992); State v. Baker, 422 S.W.3d 508 (Mo. Ct.App.E.D.2014); State v. Fleming, 280 Neb. 967, 792 N.W.2d 147 (Neb.2010); State v. J.Q., 130 N.J. 554, 617 A.2d 1196 (1993); People v. Ivory, 162 A.D.2d 551, 556 N.Y.S.2d 742 (1990); State v. Richardson, 112 N.C.App. 58, 434 S.E.2d 657 (1993); State v. Daniel, 97 Ohio App.3d 548, 647 N.E.2d 174 (1994); Davenport v. State, 806 P.2d 655 (Olda.Crim.App.1991); Commonwealth v. Carter, 111 A.3d 1221 (Pa,2015); State v. Edelman, 593 N.W.2d 419 (S.D.1999); Gonzales v. State, 4 S.W.3d 406 (Tex.App.1999); State v. Huntington, 216 Wis.2d 671, 575 N.W.2d 268 (1998); Frenzel v. State, 849 P.2d 741 (Wyo.1993).


. See People v. Bothuel, 205 Cal.App.3d 581, 252 Cal.Rptr. 596 (1988) (disapproved on other grounds by People v. Scott, 9 Cal.4th 331, 36 Cal.Rptr.2d 627, 885 P.2d 1040 (1994)); State v. Floray, 715 A.2d 855 (Del.Super.Ct.1997); People v. Beckley, 434 Mich. 691, 456 N.W.2d 391 (1990); State v. Stowers, 81 Ohio St.3d 260, 690 N.E.2d 881 (1998).


. See Bighead, 128 F.3d 1329; People v. Stark, 213 Cal.App.3d 107, 261 Cal.Rptr. 479 (1989); People v. Nelson, 203 Ill.App.3d 1038, 149 Ill.Dec. 161, 561 N.E.2d 439 (1990); State v. Dodson, 452 N.W.2d 610 (Iowa Ct.App.1989); People v. Peterson, 450 Mich. 349, 537 N.W.2d 857 (1995); Richardson, 434 S.E.2d 657; People v. Spicola, 16 N.Y.3d 441, 922 N.Y.S.2d 846, 947 N.E.2d 620 (2011); State v. Floody, 481 N.W.2d 242 (S.D.1992); Frenzel, 849 P.2d 741.


. Seven states (Maine, New Mexico, Nevada, Rhode Island, Utah, Virginia, West Virginia) appear not to have had occasion to address the issue.


. Daubert v. Merrell Dow Pharma., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993); Frye v. United States, 293 F. 1013 (D.C.Ct.App.1923).


. [Ejvidence regarding this battered wife syndrome might be of assistance to the jury as trier of fact because it tends to explain why a person suffering from the syndrome would not leave her mate and would be driven by fear of continuing episodes of increased aggression against herself to perceive certain conduct was necessary in her self-defense. Commonwealth v. Rose, 725 S.W.2d 588, 590 (Ky.1987) (overruled by Commonwealth v. Craig, 783 S.W.2d 387 (Ky.1990) (to the extent that battered wife syndrome testimony had to be from a psychiatrist or psychologist; it can now come from other witnesses, such as a spouse abuse counselor.)).


. Specifically, the Supreme Court found that the "primary purpose” of the statements was aimed at "identifying and ending” a "threat” to the child, and not calculated to result in a criminal prosecution.


. The only example that is remotely similar is this Court’s rejection of the curative admissibility of polygraph results. However, polygraph examinations are stiE viewed as scientifically unreliable. Therefore, the rehabilitative qualities of CSAAS evidence is similar to polygraph evidence only insofar as this Court has rejected both.